Citation Nr: 0948213	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-21 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for hypertension, effective 
January 23, 2003; and denied an increased rating for PTSD.  A 
January 2007 rating decision granted a temporary total 
disability rating based on convalescence following a 
psychiatric hospitalization for PTSD for the period from June 
5, 2006, to July 31, 2006, after which time a 30 percent 
rating became effective.  In November 2009, the Veteran 
testified before the Board via videoconference from the RO.

The issue of entitlement to an increased rating for PTSD is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDING OF FACT

Since January 23, 2003, when service connection became 
effective, the Veteran's hypertension has been manifested by 
blood pressure readings of systolic pressure that was 
predominantly 160 or more.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for 
hypertension have been met since January 23, 2003, the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, DC 7101 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's hypertension is rated as 0 percent disabling 
under Diagnostic Code 7101, which pertains to hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Where the criteria for a compensable rating 
under a diagnostic code are not met, and the schedule does 
not provide for a zero percent rating, as in DC 7101, a zero 
percent rating will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2009).

Diagnostic Code 7101 defines hypertension as diastolic blood 
pressure predominantly 90 or greater.  Isolated systolic 
hypertension is defined as systolic blood pressure 
predominately 160 or greater with a diastolic blood pressure 
of less than 90.  A 10 percent rating is warranted where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual 
has a history of diastolic pressure that is predominantly 100 
or more which requires continuous medication for control.  A 
20 percent rating is warranted with diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  Diastolic pressure of 120 or more is rated as 
40 percent disabling, and a maximum 60 percent rating is 
warranted for diastolic pressure of 130 or more.  38 C.F.R. § 
4.104, DC 7101 (2009).

VA treatment records beginning in September 2002 reflect that 
the Veteran's blood pressure was slightly high.  He was 
taking blood pressure medication.  In August 2003, his blood 
pressure was 170/90.  He was referred to a dietician for low 
fat dieting instruction. 

In January 2003, the Veteran's private physician submitted a 
statement that the Veteran's hypertension remained 
uncontrolled and was exacerbated by his PTSD.  The physician 
stated that the Veteran's blood pressure medication had been 
increased on many occasions.

On September 2003 VA examination, the Veteran reported 
experiencing light headaches and blurred vision related to 
his hypertension.  At that time, his blood pressure was 
150/92, 140/90, and 144/92.  The diagnosis was hypertension, 
on medication. 

On March 2004 VA examination, the Veteran reported that he 
was originally diagnosed with hypertension in 1975.  He 
reported that he still had headaches, more so in the morning, 
that persisted for about two hours.  He also experienced 
dizzy spells which occurred about once or twice per week.  He 
denied a history of nose bleeds.  He was taking three 
medications to control his blood pressure.  The Veteran 
reported that in June 2003, he was seen in the emergency room 
for a marked increase in blood pressure of 222/118.  He 
reported that he had been given injections and medications to 
bring his blood pressure down.  He stated that in August 
2003, he was seen at the same facility, with a blood pressure 
of 170/90.  On VA examination, blood pressure readings were 
149/96, 140/82, and 142/85.  A recent chest X-ray, 
echocardiogram, and Doppler ultrasound were read, which did 
not show any cardiac enlargement, but did show mild to 
moderate aortic insufficiency, as well as mitral and 
pulmonary insufficiencies.  The diagnosis was hypertension 
with fair control, on medications.  Systolic blood pressures 
were stated to be slightly above normal and the initial 
diastolic pressure was above normal, at 96.

In April 2004, the Veteran was hospitalized for chest pains, 
and underwent a left hear cauterization as well as three 
vessel coronary artery bypass grafts.  Afterwards, he was 
placed on two antihypertensive medications.  

In August 2004, the Veteran went to the emergency room when 
his high blood pressure awoke him from sleep.  He was also 
dizzy. His blood pressure was found to be raised to 184/118.  
He was given medication and discharged.

On January 2005 VA cardiac examination, he complained of 
feeling dizzy, which affected his ability to complete his job 
as a bus driver.  His blood pressure was 197/92, 170/98, and 
192/94.  He was diagnosed with coronary artery disease status 
post coronary artery bypass graft.  His heart disease was 
concluded to be related to his longstanding hypertension.  He 
was subsequently service-connected for coronary artery 
disease.

VA treatment records dated until December 2008 reflect that 
his hypertension was under fair control.  He was taking beta 
blockers, ACE inhibitors, and diuretic medication for the 
condition.  In September 2004, he reported feeling dizzy, but 
denied any current headaches.  He stated that his blood 
pressure was elevated when he was at home.  In March 2005, he 
stated that his blood pressure was always up.  His other 
blood pressure medications were adjusted periodically.  In 
May 2006, his blood pressure was 159/92.  In October 2008, 
his blood pressure was 155/75, and later in the month, 
146/73.  His blood pressure medications were adjusted at that 
time, and three medications were added to his regime.  In 
December 2008, his blood pressure was 135/67, and then 
128/65. 

Private treatment records obtained from the Veteran's long 
time physician include a blood pressure log dated from 
February 1998 to November 2006.  The highest blood pressure 
record is dated in February 2006, with a reading of 184/106.  
The remainder of those records, fifteen readings since 
January 23, 2003, showed systolic blood pressure readings 
above 160 on five periodic occasions, and a diastolic blood 
pressure reading above 100 on one occasion.

In this case, the evidence demonstrates that the Veteran's 
systolic blood pressure has been over 160 on many occasions 
throughout the appeal.  In August 2003, his blood pressure 
was 170/90, on March 2004 VA examination, he reported that in 
June 2003 his blood pressure was 222/118 and had been 
admitted to the emergency room.  In August 2004, his blood 
pressure was 184/118.  On January 2005 VA examination, all 
three readings showed a systolic pressure over 170, but less 
than 200.  On some occasions, such as in March 2006 and May 
2006, his systolic blood pressure hovered just below 160, at 
159 and 155.  Then, the private treatment log showed readings 
over 160 on five different occasions.  Further, the Veteran 
has taken multiple medications to control his blood pressure.  
His blood pressure has consistently been noted by his 
physicians to be poorly controlled, and his medications have 
required frequent adjustments.  Accordingly, based upon the 
necessary criteria for a higher rating, systolic blood 
pressure that is predominately 160 or above, the Board finds 
that throughout the appeal, the Veteran has met the criteria 
for a 10 percent rating since January 23, 2003, when service 
connection became effective.  The Board has resolved 
reasonable doubt in favor of the Veteran in finding that his 
systolic blood pressure has been predominantly more than 160 
during the appeal period.

The Board further finds that the Veteran is not entitled to a 
rating higher than 10 percent.  The evidence of record does 
not demonstrate that the Veteran has had a diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for hypertension, but findings 
supporting a higher rating have not been documented.  In 
addition, it has not been shown that hypertension has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

Consideration has been given to staged ratings, or different 
percentage ratings for different periods of time since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, the Board finds that staged 
ratings are not indicated because the weight of the credible 
evidence shows that the Veteran's service-connected 
hypertension has warranted a 10 percent rating since January 
23, 2003, when service connection was established.  All 
reasonable doubt has been resolved in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist

The Veteran's claim for an increased initial rating for his 
hypertension arise from his disagreement with the initial 
rating assigned following the grant of service connection.  
Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA afforded the Veteran a VA 
examination in July 2003, September 2003, March 2004, January 
2005, and November 2007 and heard testimony in November 2009.  
The Veteran has not reported receiving any other VA or 
private treatment for his hypertension, aside from that which 
is already of record.  Accordingly, all pertinent clinical 
records have been associated with the claims file.  Based 
upon the above, the Board finds that VA has satisfied its 
duty to assist and that no additional assistance is required.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

An initial 10 percent rating, but not higher, for 
hypertension is granted. 


REMAND

Additional development is necessary prior to further 
disposition of the Veteran's claim for an increased rating 
for PTSD.

The Board finds that remand for an additional VA examination 
is required.  At his November 2009 hearing before the Board, 
the Veteran stated that the severity of his PTSD had worsened 
since the date of the last examination.  Specifically, the 
Veteran stated that since May 2009, he has not been able to 
work as a substitute bus driver because he has been afraid 
that he would hurt the children on the bus.  He stated that 
his memory has also gotten worse, and he has become more 
irritable and angry around others.  The Veteran was last 
afforded a VA examination for PTSD in February 2007.  VA's 
duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
February 2007 VA examination in not unduly remote, because 
there may have been a significant change in the Veteran's 
service-connected PTSD since that examination, a new 
examination is in order.

Finally, as the most recent VA clinical records of record are 
dated in December 2008, and the Veteran stated at his hearing 
that he has continued to attend group counseling sessions up 
until at least November 2009, the RO should obtain all VA 
clinical records dated since December 2008 and associate them 
with the claims file.  38 C.F.R. § 3.159(c)(2) (2009); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file records from the Alexandria, 
Louisiana, VA Medical Center dated from 
December 2008 to the present.

2.  After the additional VA records have 
been associated with the claims file, 
schedule the Veteran for a psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The examiner should review the claims 
folder and should note that review in the 
report.  All signs and symptoms of the 
service-connected PTSD should be reported 
in detail.  The examiner should also 
describe the impact of the Veteran's 
psychiatric disorder on his occupational 
and social functioning, and specifically 
opine as to whether the Veteran's PTSD 
renders him unemployable.  The rationale 
for all opinions must be explained in 
detail.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


